DETAILED ACTION
This action is responsive to the Applicant’s amendment/argument filed on January 20, 2022 for the reissue application No. 16/917,408. In view of the amendment and/or arguments provided in the response, part of the claim objections, part of the double patenting rejections, the 35 USC 112, second paragraph rejection and the prior art rejection are withdrawn; however, the specification objections, part of the claim objections and part of the double patenting rejections presented in the previous office action are maintained and repeated for the reason set forth below. This action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,295,236 (the ‘236 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statements (IDSs)
IDS filed on January 20, 2022 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Specification Objections
The disclosure is objected to because of the following informalities: 
The cross-reference in the specification should be amended and submitted on a separate sheet of paper to reflect the current reissue application, i.e., it should be provided on column 1 of the specification to identify that this is a continuation reissue of the reissue application number 15/938,612, filed on March 28, 2018 which is a reissue of US Application No. 14/244,769, filed on April 2, 2014, now US Patent number 9,295,236… 
Appropriate correction is required.
Status of the Claims
The following is the current status of the claims, relative to the patent claims:
Claims 1, 4, 10 and 18 are amended, claims 2-3, 5-9, 11-17 and 19-25 are original and claims 26-48 are new.
Thus, claims 1-48 are pending, among those, claims 1, 10, 18, 26 and 34 are independent. 
Claim Objections
Regarding claim amendment in a reissue, MPEP 1453, in relevant parts, states that:
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
The matter to be omitted by reissue must be enclosed in brackets; and
(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

…..
II.    THE CLAIMS
37 CFR 1.173(b)(2)  relates to the manner of making amendments to the claims in reissue applications. It is not to be used for making amendments to the remainder of the specification or to the drawings. 37 CFR 1.173(b)(2)  requires that:
(A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
(C) A patent claim should be canceled by a direction to cancel that claim, there is no need to present the patent claim surrounded by brackets; and
(D) A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
Original patent claims are never to be renumbered; see 37 CFR 1.173(e). A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim.
Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. The failure to submit the claim status will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
Emphasis Added.

In this instant case, (i) claims 1, 4, 10, 47 and 48 are objected because matters to be deleted are not enclosed in single brackets (notes: strikethroughs, double brackets are not allowed) and (ii) claims 26-48 are objected to because the entire texts of these claims are not completely underlined (notes: relative to the patent claims, they are new).
Also, claims 26-48 should be identified as “new” because relative to the patent claims, they are new.
	Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 8,727,554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent commonly recite the same structural limitations to an aquarium (kit), whereby the patent utilizes different wording to claim similar structure and/or the differences are insignificant. 
Response to Arguments
 	Regarding the specification objections, the applicant indicates on page 2 of the response that an amendment has been included, however, no amendment has been seen.
	Regarding the double patenting rejection, as of today, March 9, 2022, a terminal disclaimer has not been received. As such, the nonstatutory double patenting rejection presented in the previous Office action is maintained and repeated as set forth in the section above.
Allowable Subject Matter
 	Claims 1-48 contain allowable subject matters because the prior art of record fails to teach or render obvious the inclusion of the limitations “a dark external lightning condition” and “a moderate external lighting condition” or alternately “a bright external lighting condition” recited in each of independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991